Citation Nr: 1037752	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
tinnitus.  However, during the pendency of the appeal, and 
specifically by a December 2006 rating decision, the RO granted 
service connection for tinnitus and awarded a compensable 
evaluation of 10 percent, effective from May 4, 2006, for that 
disorder.  As the Veteran has not expressed disagreement with the 
either the rating, or effective date, assigned to his now 
service-connected tinnitus, no issue pertaining to this 
disability is currently in appellate status.  

For the reasons set forth below, the Veteran's claim for service 
connection for bilateral hearing loss is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.  


REMAND

Reason for Remand: To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
September 2006 in connection with his claim for service 
connection for bilateral hearing loss.  The examiner noted that 
there was no shift in the baseline hearing test at the 
frequencies tested while the Veteran was in service.  Therefore, 
she opined that it was not likely that the Veteran's current 
hearing loss was due to noise exposure in service. 

Subsequently, in September 2010, the Veteran's representative 
submitted an informal hearing presentation in which he disputed 
the medical opinion and rationale of the September 2006 VA 
examiner.  In particular, the representative asserted that normal 
hearing on a separation examination does not necessarily preclude 
service connection for hearing loss.  

The Board does acknowledge that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that, in a March 2010 Training Letter 10-02 
regarding the adjudication of claims for hearing loss and 
tinnitus, the Director of the VA Compensation and Pension Service 
indicated that the two most common causes of sensorineural 
hearing loss are presbycusis (age-related hearing loss) and 
noise-induced hearing loss (caused by chronic exposure to 
excessive noise).  In addition, the Director noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  

In this case, the Veteran is competent to report a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  
Indeed, the Veteran's DD214 indicates that he served as a light 
weapons infantryman, and the RO conceded that he was exposed to 
acoustic trauma in its December 2006 rating decision that granted 
service connection for tinnitus.  The September 2006 VA examiner 
also assessed the Veteran as having bilateral sensorineural 
hearing loss, but opined that the disorder was not related to his 
military service because there was no shift in the baseline 
hearing test during his period of service.  However, the examiner 
did not provide any rationale for that statement other than to 
reference the lack of medical evidence of hearing loss in 
service.  It would have been helpful, however, had the examiner 
brought her expertise to bare in this manner regarding medically 
known or theoretical causes of sensorineural hearing loss or 
described how hearing loss which results from noise exposure or 
acoustic trauma generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other causes, 
in determining the likelihood that current hearing loss was 
caused by noise exposure or acoustic trauma in service as opposed 
to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing evidentiary posture, the Board finds that 
a clarifying medical opinion is necessary to determine the nature 
and etiology of the Veteran's bilateral hearing loss.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following actions:

1.  The RO should refer the Veteran's 
claims folder to the September 2006 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any bilateral hearing loss that 
may be present.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post-service medical records.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Here, the Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as a light weapons 
infantryman and that he is competent to 
attest to factual matters of which he had 
first- hand knowledge.

The examiner should express an opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that any bilateral 
hearing loss shown on current examination 
is causally or etiologically related to the 
Veteran's military service, including his 
conceded in-service noise exposure.  In so 
doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and describe how hearing loss 
which results from noise exposure generally 
presents or develops in most cases, as 
distinguished from how hearing loss 
develops from other causes, in determining 
the likelihood that current hearing loss 
was caused by noise exposure in service as 
opposed to some other cause.

A clear rationale for all opinions would be 
helpful, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified by the RO; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


